DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, as agreed during the Interview, the combination of Bose and Wentink does not teach all of the features of amended independent claim 1, including “wherein the medium access protocol parameter is associated with a signal waveform for reserving a transmission opportunity (TXOP) in the spectrum” (Examiner respectfully agree with the applicant, however, a new prior art Kneckt discloses the amended claim limitation, see rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-14, 18-24, 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bose (US 2014/0237547 A1) in view of Wentink (US 2016/0353485 A1) and Kneckt et al. (US 2013/0203429 A1, hereinafter “Kneckt”).
Regarding claims 1, 11, 22 and 26, Bose discloses a method of wireless communication, comprising: transmitting, by a first wireless communication device to a spectrum access coordination entity, a spectrum access request, wherein the spectrum access request requests access for the first wireless communication device to a spectrum shared by a plurality of network operating entities (see para. 0026, device is a first wireless device which sends a spectrum access request to spectrum access manager 102 which is spectrum coordination entity; para. 0023-0024, 0032, spectrum is shared by various entities) and receiving, by the first wireless communication device from the spectrum access coordination entity in response to the spectrum access request, a configuration including at least a medium access protocol parameter for performing a medium access procedure in the spectrum shared by the plurality of network operating entities (see para. 0015, spectrum availability with sensing technology of the spectrum medium; para. 0027 and 0032, spectrum manager issues an authorization or configuration to use for the spectrum such as certain amount of spectrum at a certain place and certain amount of time which can be broadly interpreted communication medium access procedures). Bose discloses deriving the spectrum access parameters using the medium sensing technology for the availability of spectrum or medium (see para. 0032) and authorize to use a certain portion of spectrum for certain amount of time (see para. 0027 and 0032). Bose discloses all the subject but fails to mention explicitly the configuration includes medium access protocol parameters 
Regarding claims 2 and 23, Bose and Kneckt disclose all the subject matter but fails to mention further comprising: performing, by the first wireless communication 
Regarding claims 3, 12, 24 and 27, Bose discloses wherein the first wireless communication device is one of a base station (BS) or a user equipment (UE), and wherein the second wireless communication device is a different one of the BS or the UE (see para. 0023). 
Regarding claims 4, and 13, Bose and Kneckt disclose all the subject matter but fails to mention wherein the medium access protocol parameter is associated with at least one of a reservation detection mode for monitoring a channel status of the spectrum, a medium contention mode for contending for the TXOP in the spectrum, or a 
Regarding claims 5, and 14, Bose and Kneckt disclose all the subject matter but fails to mention wherein the configuration includes one or more parameters associated with medium access in different subbands within the spectrum, and wherein the one or more parameters include the medium access protocol parameter. However, Wentink from a similar field of endeavor discloses wherein the configuration includes one or more parameters associated with medium access in different subbands within the spectrum, (see para. 0033, OFDM protocol divides the frequency spectrum into plurality of resource units with different subcarrier, different wireless devices operate in different resource units or subbands); and wherein the one or more parameters include the medium access protocol parameter (see para. 0050-0051, and 0072, TXOP is a protocol parameter granted in resource unit). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Wentink medium access scheme into Bose and Kneckt transmission scheme. 
Regarding claim 18, Bose discloses further comprising: performing, by the spectrum access coordination entity, a first configuration query (see para. 0025 and 0054, queries database); and obtaining, by the spectrum access coordination entity, first medium access information (see para.0027), wherein the transmitting the configuration is further based on the first medium access information (see para. 0032 and 0051).
Regarding claim 19, Bose discloses further comprising: performing, by the spectrum access coordination entity, a second configuration query; and obtaining, by the spectrum access coordination entity, second medium access information, the first medium access information and the second medium access information are associated with different radio access technologies, wherein the transmitting the configuration is further based on the second medium access information (see para. 0031-0035, different wireless access technologies request the access of spectrum with necessary information about the device, such as Wifi or cellular considered as RATs. Access to spectrum based on the query approve or deny). 
Regarding claim 20 and 30, Bose discloses further comprising: storing, by the spectrum access coordination entity in a database, one or more parameters associated with at least one of the medium access procedure, an allowable communication protocol in the spectrum, or an allowable radio access technology in the spectrum (see para. 0026, global spectrum usage database); and generate the configuration based on the one or more parameters (see para. 0026-0027).
For claim 21, Bose discloses further comprising: generating, by the spectrum access entity, the configuration based on the one or more parameters (see para. 0027, allows a certain part of spectrum to use).
Regarding claim 29, Bose discloses further comprising: a processor configured to: perform at least one of a first configuration query or a second configuration query; and obtain at least one of: first medium access information based on the first configuration query (see para. 0031-0035, different wireless access technologies request the access of spectrum with necessary information about the device, such as Wifi or cellular considered as RATs. Access to spectrum based on the query approve or deny); or second medium access information based on the second configuration query (see para. 0031-0035, different wireless access technologies request the access of spectrum with necessary information about the device, such as Wifi or cellular considered as RATs. Access to spectrum based on the query approve or deny), the second medium access information being different from the first medium access information, wherein the transceiver configured to transmit the configuration is configured to transmit the configuration further based on at least one of the first medium access information or the second medium access information (see para. 0044-0046).

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Wentink and Kneckt as applied to claims 1 and 11 above, and further in view of Fettweis et al. (US 2012/0002644 A1, hereinafter “Fettweis”).
Regarding claims 6, and 15, Bose, Wentink and Kneckt disclose all the subject matter but fails to mention wherein the configuration further includes communication 
Regarding claim 7, Bose, Wentink and Kneckt disclose all the subject matter but fails to mention wherein the communicating includes: communicating, by the first wireless communication device with the second wireless communication device (see para. 0051), the communication signal in at least the first subband using the first communication protocol based on the communication protocol information. However, Fettweis from a similar field of endeavor discloses wherein the communicating includes: communicating, by the first wireless communication device with the second wireless communication device (see para. 0027), the communication signal in at least the first subband using the first communication protocol based on the communication protocol information (see para. 0033-0035). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Fettweis configuration scheme into Bose, Wentink and Kneckt allocation scheme. The method can be implemented in an AP or spectrum coordination entity. The motivation of doing this is to allocate resources efficiently.

Claims 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Wentink and Kneckt as applied to claims 1 and 11  above, and further in view of Jung et al. (US 2008/0130570 A1, hereinafter “Jung”).
Regarding claims 8, and 16, Bose, Wentink and Kneckt disclose all the subject matter but fails to mention wherein the configuration further includes radio access technology (RAT) information indicating that a first RAT is allowed in at least a first subband within the spectrum. However, Jung from a similar field of endeavor discloses wherein the configuration further includes radio access technology (RAT) information indicating that a first RAT is allowed in at least a first subband within the spectrum (see para. 0006, 0038 and 0051, BS provides RAT information is provided to the terminal). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Jung RAT information into Bose, Wentink and Kneckt spectrum allocation scheme. The method can be implemented in a spectrum coordination entity. The motivation of doing this is to provide best service to a user in a communication system supporting multiple radio access technology environment.
Regarding claim 9, Bose, Wentink and Kneckt  disclose all the subject matter but fails to mention wherein the communicating includes: communicating, by the first wireless communication device with the second wireless communication device, the communication signal in at least the first subband using the first RAT based on the RAT information. However, Jung from a similar field of endeavor discloses wherein the communicating includes: communicating, by the first wireless communication device 
Regarding claims 10, and 17, Bose, Wentink and Kneckt disclose all the subject matter but fails to mention wherein the RAT information includes at least one of an Institute of Electrical and Electronic Engineers (IEEE) 802.11 (WiFi) technology or a 3rd Generation Partnership Project (3GPP) technology. However, Jung from a similar field of endeavor discloses wherein the RAT information includes at least one of an Institute of Electrical and Electronic Engineers (IEEE) 802.11 (WiFi) technology or a 3rd Generation Partnership Project (3GPP) technology (see para. 0025). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Jung RAT information into Bose, Wentink and Kneckt spectrum allocation scheme. The method can be implemented in a spectrum coordination entity. The motivation of doing this is to provide best service to a user in a communication system supporting multiple radio access technology environment.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Wentink and Kneckt, as applied to claims 22, 23 and 26 above, and Fettweis et al. (US 2012/0002644 A1, hereinafter “Fettweis”) and Jung et al. (US 2008/0130570 A1, hereinafter “Jung”).
Regarding claims 25, Bose and Kneckt disclose all the subject matter but fails to mention wherein the medium access protocol parameter is associated with at least one of a reservation detection mode for monitoring a channel status of the spectrum, a medium contention mode for contending for the TXOP in the spectrum, or a duration of the TXOP. However, Wentink from a similar field of endeavor discloses wherein the medium access protocol parameter is associated with at least one of a reservation detection mode for monitoring a channel status of the spectrum, a medium contention mode for contending for the TXOP in the spectrum, or a duration of the TXOP (see para. 0040-0041, 0068-0075). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Wentink medium access scheme into Bose and Kneckt transmission scheme. The method can be implemented in a grant message. The motivation of doing this is to reduce transmission latencies and collision (see para. 0005). Bose, Wentink and Kneckt disclose all the subject matter but fails to mention communication protocol information indicating that a first communication protocol is allowed in at least first subband within the spectrum. However, Fettweis from a similar field of endeavor discloses communication protocol information indicating that a first communication protocol is allowed in at least first subband within the spectrum (see para. 0025 and 0033-0035). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Fettweis configuration scheme into Bose, Wentink and Kneckt allocation scheme. The method can be implemented in 
Regarding claim 28, Bose and discloses all the subject matter but fails to mention wherein the configuration further includes at least one of: one or more parameters associated with medium access in different subbands within the spectrum, the one or more parameters including the medium access protocol parameter associated with at least one of a reservation detection mode for monitoring a channel status of the spectrum, a medium contention mode for contending for the TXOP in the spectrum, or a TXOP duration; communication protocol information indicating that a first communication protocol is allowed in at least a first subband within the spectrum; or radio access technology (RAT) information indicating that a first RAT is allowed in at least the first subband. However, Wentink from a similar field of endeavor discloses wherein the configuration further includes at least one of: one or more parameters 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463